Exhibit 10.2

SECOND AMENDED & RESTATED FORWARD PURCHASE AGREEMENT

This Second Amended & Restated Forward Purchase Agreement (this “Agreement”) is
entered into as of October 5, 2020, between Crescent Acquisition Corp, a
Delaware corporation (the “Company”), and Crescent Capital Group LP, a Delaware
limited partnership, acting solely in its capacity as investment advisor (in
such capacity, the “Advisor”) to one or more investment funds or accounts (each
such investment fund or account, a “Crescent Fund Purchaser”).

Recitals

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company, pursuant to a prospectus dated March 17, 2019, sold in its
initial public offering (“IPO”) 25,000,000 units (the “Public Units”), at a
price of $10.00 per Public Unit, each Public Unit comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A
Shares,” and the Class A Shares included in the Public Units, the “Public
Shares”), and one-half of one redeemable warrant, where each whole redeemable
warrant is exercisable to purchase one Class A Share at an exercise price of
$11.50 per share (the “Warrants,” and the Warrants included in the Public Units,
the “Public Warrants”);

WHEREAS, in connection with the IPO, the Company’s sponsor, CFI Sponsor LLC,
purchased an aggregate of 7,000,000 warrants at a price of $1.00 per warrant in
a private placement that closed simultaneously with the closing of the IPO (such
warrants, the “Private Placement Warrants”);

WHEREAS, in connection with the IPO, the Company and Advisor previously entered
into the Forward Purchase Agreement, dated February 26, 2019 (the “Original
FPA”);

WHEREAS, in connection with the Company’s proposed Business Combination with F45
Training Holdings Inc. (“F45”) pursuant to the Agreement and Plan of Merger (the
“Merger Agreement”), dated as of June 24, 2020, by and among the Company,
Function Acquisition I Corp, Function Acquisition II LLC, F45 and Shareholder
Representative Services LLC, solely in its capacity as representative, agent and
attorney-in-fact of the Company Stockholders (as defined in the Merger
Agreement), the Company and Advisor amended and restated in its entirety the
Original FPA and entered into the Amended & Restated Forward Purchase Agreement
on June 24, 2020 (the “A&R FPA”);

WHEREAS, concurrently herewith, F45 and the Company are executing the
Termination and Release Agreement (the “TRA”) pursuant to which the Merger
Agreement and each of the transactions contemplated thereby, among other things,
are being terminated (the “Termination”);



--------------------------------------------------------------------------------

WHEREAS, the Company and Advisor wish to amend and restate the A&R FPA in its
entirety as provided herein, effective concurrently with the Termination,
pursuant to which immediately prior to the closing of the Company’s initial
Business Combination (the “Business Combination Closing”), the Company shall
issue and sell to the Purchasers (as defined below), and the Purchasers shall
purchase from the Company, on a private placement basis, the number of Forward
Purchase Shares (as defined below) determined pursuant to Section 1(b)(ii)
hereof and the number of Forward Purchase Warrants (as defined below) determined
pursuant to Section 1(b)(ii) hereof, on the terms and conditions set forth
herein; and

WHEREAS, prior to the announcement of the initial Business Combination, the
Advisor shall allocate or assign the obligation to purchase the Forward Purchase
Securities to one or more Purchasers pursuant to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1. Sale and Purchase.

(a) Determination of the Purchaser. No later than the announcement of the
initial Business Combination, the Advisor shall allocate to one or more Crescent
Fund Purchasers or, in lieu of allocating to a Crescent Fund Purchaser, assign
to one or more third parties (together with the Crescent Fund Purchasers, the
“Purchasers” and individually, a “Purchaser”), in whole or in part, the
obligation to purchase the Forward Purchase Securities set forth in Section 1(b)
hereof. Upon such allocation or assignment,

(i) such Purchaser shall execute a signature page to this Agreement,
substantially in the form attached as Exhibit A hereto (a “Purchaser Joinder”),
which shall reflect the number of Forward Purchase Shares and Forward Purchase
Warrants to be purchased by such Purchaser (the “Purchaser Securities”), and,
upon such execution, such Purchaser shall have all the rights and obligations of
a Purchaser hereunder with respect to the Purchaser Securities, and references
herein to the “Purchaser” shall be deemed to refer to such Purchaser and to its
Purchaser Securities; provided that any representations, warranties, covenants
and agreements of such Purchaser and any other Purchaser shall be several and
not joint and shall be made as to such Purchaser or any other Purchaser, as
applicable, as to itself only; and

(ii) upon a Purchaser’s execution and delivery of a Purchaser Joinder, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by such Purchaser hereunder shall be reflected in Schedule A to this Agreement.
For the avoidance of doubt, this Agreement need not be amended and restated in
its entirety, but only Schedule A need be completed by each of the Purchaser and
the Company upon the occurrence of any such allocation of the Forward Purchase
Securities.

Notwithstanding the foregoing, the Advisor shall only allocate the obligation to
purchase the Forward Purchase Securities to any Crescent Fund Purchaser if and
only if, as applicable: (i) the investment hereunder has been approved by the
investment committee, board of directors and/or limited partner advisory board
of such Crescent Fund Purchaser; and (ii) the initial

 

2



--------------------------------------------------------------------------------

Business Combination shall be consummated with a company engaged in a business
that is within the investment objectives, guidelines and restrictions of such
Crescent Fund Purchaser and not in violation of any conflicts of interest
provisions applicable to such Crescent Fund Purchaser or Crescent. The Company
acknowledges that this Agreement is neither a commitment nor an obligation of
the Advisor to purchase any Forward Purchase Securities, unless otherwise
expressly agreed in writing by the Advisor.

(b) Forward Purchase Securities.

(i) The Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, 5,000,000 Class A Shares (the “Forward Purchase
Shares”), plus 1,666,6662/3 warrants (the “Forward Purchase Warrants” and,
together with the Forward Purchase Shares, the “Forward Purchase Securities”),
in each case determined as set forth in clause 1(a)(ii), for an aggregate
purchase price of $10.00 per unit (the “Forward Purchase Price”) of one Forward
Purchase Share and one-third of one Forward Purchase Warrant (each, a “Forward
Purchase Unit”), or $50,000,000 in the aggregate.

Notwithstanding anything to the contrary contained herein, to the extent the
Company obtains alternative financing to fund the Business Combination in
substitution or replacement of the commitment(s) to purchase Forward Purchase
Units hereunder (“Alternative Financing”), the aggregate commitments hereunder
shall be reduced by the amount of the Alternative Financing.

(ii) The Forward Purchase Units to be issued and sold by the Company and
purchased by the Purchaser hereunder will, if the conditions set forth herein
are satisfied, result in gross proceeds to the Company in an aggregate amount
equal to the amount of funds necessary for the Company to consummate the initial
Business Combination and pay related fees and expenses, less amounts available
to the Company from the Trust Account (after payment of the deferred
underwriting discount and after giving effect to any redemptions of Public
Shares), plus any additional amounts that may be retained by the post-Business
Combination company for working capital or other purposes.

(iii) Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO on
March 7, 2019 (the “Warrant Agreement”). Each Forward Purchase Warrant will
entitle the holder thereof to purchase one Class A Share at a price of $11.50
per share, subject to adjustment as described in the Warrant Agreement, and only
whole Forward Purchase Warrants will be exercisable. The Forward Purchase
Warrants will become exercisable 30 days after the Business Combination Closing,
and will expire five years after the Business Combination Closing or earlier
upon the liquidation of the Company, as described in the Warrant Agreement. The
Forward Purchase Warrants will be non-redeemable and exercisable on a cashless
basis so long as they are held by the Purchaser or its Permitted Transferees (as
defined below). If the Forward Purchase Warrants are held by Persons (as defined
below) other than the Purchaser or its Permitted Transferees, the Forward
Purchase Warrants will have the same terms as the Public Warrants, as set forth
in the Warrant Agreement. Each Forward Purchase Share will have the same terms
as each Public Share, except as provided herein.

 

3



--------------------------------------------------------------------------------

(iv) The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice to the Purchaser, at least five (5) Business
Days before the Business Combination Closing, specifying the number of Forward
Purchase Shares and Forward Purchase Warrants the Purchaser is required to
purchase, the date of the Business Combination Closing, the aggregate Forward
Purchase Price and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Securities (the “Forward Closing”) shall
be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, the Purchaser shall
deliver to the Company, to be held in escrow until the Forward Closing, the
Forward Purchase Price for the Forward Purchase Securities by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Company in such notice. Immediately prior to the Forward Closing on the Forward
Closing Date, (A) the Forward Purchase Price shall be released from escrow
automatically and without further action by the Company or the Purchaser, and
(B) upon such release, the Company shall issue the Forward Purchase Securities
to the Purchaser in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws or this Agreement), registered in the name of the Purchaser (or
its nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur on the date scheduled for closing, the
Forward Closing shall not occur and the Company shall promptly (but not later
than one (1) Business Day thereafter) return the Forward Purchase Price to the
Purchaser. For purposes of this Agreement, “Business Day” means any day, other
than a Saturday or a Sunday, that is neither a legal holiday nor a day on which
banking institutions are generally authorized or required by law or regulation
to close in the City of New York, New York.

(c) Legends. Each book-entry for the Forward Purchase Securities shall contain a
notation, and each certificate (if any) evidencing the Forward Purchase
Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

4



--------------------------------------------------------------------------------

2. Representations and Warranties of the Advisor. The Advisor represents and
warrants to the Company as follows, as of the date hereof:

(a) Organization and Power. The Advisor is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted.

(b) Authorization. The Advisor has full power and authority to enter into this
Agreement.

(c) Compliance with Other Instruments. The execution, delivery and performance
by the Advisor of this Agreement will not result in any violation or default
(i) of any provisions of its organizational documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to the Advisor, in each case
(other than clause (i)), which would have a material adverse effect on the
Advisor.

3. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date of the Purchaser Joinder:

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

 

5



--------------------------------------------------------------------------------

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
any state or federal securities laws, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Forward Purchase Securities. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s IPO, with the Company’s management.

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Securities to the Purchaser has not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares for which they may be exercised, for resale,
except as provided herein (the “Registration Rights”). The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements, including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy. The Purchaser acknowledges that the Company
filed the Registration Statement in connection with its IPO. The Purchaser
understands that the offering of the Forward Purchase Securities was not and was
not intended to be part of the IPO, and that the Purchaser will not be able to
rely on the protection of Section 11 of the Securities Act.

 

6



--------------------------------------------------------------------------------

(h) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

(i) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(j) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

(k) Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

(l) Adequacy of Financing. At the time of the Forward Closing, the Purchaser
will have available to it sufficient funds to satisfy its obligations under this
Agreement.

(m) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 4 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

4. Representations and Warranties of the Company. The Company represents and
warrants to the Advisor and the Purchaser as follows:

(a) Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

(b) Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

(i) 500,000,000 Class A Shares, 25,000,000 of which are issued and outstanding.

(ii) 25,000,000 Class F common stock, par value $0.0001 per share (the “Class F
Shares”), 6,250,000 of which are issued and outstanding as of the date hereof.
All of the outstanding Class F Shares have been duly authorized, are fully paid
and non-assessable and were issued in compliance with all applicable federal and
state securities laws.

 

7



--------------------------------------------------------------------------------

(iii) 5,000,000 preferred shares, none of which are issued and outstanding.

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the Forward
Closing, and the securities issuable upon exercise of the Forward Purchase
Warrants, has been taken or will be taken prior to the Forward Closing. All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
Forward Closing, and the issuance and delivery of the Forward Purchase
Securities and the securities issuable upon exercise of the Forward Purchase
Warrants has been taken or will be taken prior to the Forward Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(d) Valid Issuance of Securities. The Forward Purchase Securities, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, and the securities issuable upon exercise of the
Forward Purchase Warrants, when issued in accordance with the terms of the
Forward Purchase Warrants and this Agreement, will be validly issued, fully paid
and non-assessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 4(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

 

8



--------------------------------------------------------------------------------

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s certificate of incorporation, as it may be amended from time to
time (the “Charter”), bylaws or other governing documents of the Company,
(ii) of any instrument, judgment, order, writ or decree to which the Company is
a party or by which it is bound, (iii) under any note, indenture or mortgage to
which the Company is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which the Company is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Company, in each case (other than clause (i)) which
would have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement.

(g) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(h) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 4 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the IPO
or a potential Business Combination, and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

5. Registration Rights; Transfer.

(a) Registration. The Company agrees that it will use its commercially
reasonable efforts to file with the SEC (at the Company’s sole cost and
expense), within thirty (30) calendar days after the Business Combination
Closing, a registration statement (the “Forward Registration Statement”)
registering the resale of the Forward Purchase Securities and the Class A Shares
underlying the Forward Purchase Warrants (collectively, the “Registrable
Securities”), and the Company shall use its commercially reasonable efforts to
have the Forward Registration Statement declared effective as soon as
practicable after the filing thereof; provided, however, that the Company’s
obligations to include the Registrable Securities in the Forward Registration
Statement are contingent upon the Purchaser furnishing in writing to the Company
such information regarding the Purchaser, the securities of the Company held by
the Purchaser and the intended method of disposition of the Registrable
Securities as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations.

(b) Indemnification.

(i) The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless the Purchaser (to the extent a seller under
the Forward Registration Statement), the officers, directors, agents, partners,
members, managers, stockholders, affiliates, employees and investment advisers
of the Purchaser, each person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the

 

9



--------------------------------------------------------------------------------

“Exchange Act”)), and the officers, directors, partners, members, managers,
stockholders, agents, affiliates, employees and investment advisers of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (A) any untrue or alleged untrue statement
of a material fact contained in the Forward Registration Statement, any
prospectus included in the Forward Registration Statement or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (B) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 5, except to the extent, but only to the extent that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding the Purchaser furnished in writing to
the Company by the Purchaser expressly for use therein. The Company shall notify
the Purchaser promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Section 5 of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Registrable Securities
by the Company.

(ii) The Purchaser shall, severally and not jointly with any other selling
stockholder named in the Forward Registration Statement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or that
are based upon any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that such untrue statements or omissions are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein. In no event shall the liability of the
Purchaser be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

10



--------------------------------------------------------------------------------

(c) Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder (including the Purchaser’s obligation to purchase the Forward Purchase
Securities) may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more third parties (each such transferee, a
“Transferee”) provided that:

(i) the applicable Transferee shall execute and deliver to the Company a
signature page to this Agreement, substantially in the form of Exhibit A hereto
(the “Transferee Joinder”), which shall reflect the number of Forward Purchase
Shares and Forward Purchase Warrants to be purchased by such Transferee (the
“Transferee Securities”), and, upon such execution, such Transferee shall have
all the same rights and obligations of the Purchaser hereunder with respect to
the Transferee Securities, and references herein to the “Purchaser” shall be
deemed to refer to and include any such Transferee with respect to such
Transferee and to its Transferee Securities; provided that any representations,
warranties, covenants and agreements of the Purchaser and any such Transferee
shall be several and not joint and shall be made as to the Purchaser or any such
Transferee, as applicable, as to itself only; and

(ii) upon a Transferee’s execution and delivery of a Transferee Joinder, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by the Purchaser hereunder shall be reduced by the total number of Forward
Purchase Shares and Forward Purchase Warrants to be purchased by the applicable
Transferee pursuant to the applicable Transferee Joinder, which reduction shall
be evidenced by the Purchaser, the Transferee and the Company, as applicable,
amending Schedule A and Schedule B to this Agreement to reflect each transfer
and updating the “Number of Forward Purchase Shares,” “Number of Forward
Purchase Warrants,” and “Aggregate Purchase Price for Forward Purchase
Securities” on the Purchaser’s signature page hereto to reflect such reduced
number of Forward Purchase Securities, and the Purchaser shall be fully and
unconditionally released from its obligation to purchase such Transferee
Securities hereunder. For the avoidance of doubt, this Agreement need not be
amended and restated in its entirety, but only Schedule A, Schedule B and the
Purchaser’s signature page hereto need be so amended and updated and executed by
each of the Purchaser, the Transferee and the Company upon the occurrence of any
such transfer of Transferee Securities.

6. Additional Agreements and Acknowledgements of the Purchaser.

(a) Forward Purchase Share Lock-up; Transfer Restrictions. The Purchaser agrees
that it shall not Transfer (as defined below) any Forward Purchase Shares until
the earlier of (i) one year after the Business Combination Closing or (ii) the
date following the Business Combination Closing on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their common stock for cash, securities or other property.
Notwithstanding the foregoing, if, subsequent to the initial Business
Combination, the last sale price of the Class A Shares equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Business Combination Closing,
the Forward Purchase Shares shall be released from the lockup referenced herein.
Notwithstanding the first sentence of this Section 6(a), Transfers of the
Forward Purchase Shares are permitted (any such transferees, the “Permitted
Transferees”): (A) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any

 

11



--------------------------------------------------------------------------------

members of the Purchaser, or any affiliates of the Purchaser; (B) in the case of
an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of individual’s immediate family or
an affiliate of such person, or to a charitable organization; (C) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (F) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (G) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of a Business
Combination; (H) as a distribution to limited partners, members or stockholders
of the Purchaser; (I) to the Purchaser’s affiliates, to any investment fund or
other entity controlled or managed by the Purchaser or any of its affiliates, or
to any investment manager or investment advisor of the Purchaser or an affiliate
of any such investment manager or investment advisor; (J) to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (A) through (I) above; (K) to the Purchaser or any
Transferee hereunder; (L) by virtue of the laws of the Purchaser’s jurisdiction
of formation or its organizational documents upon dissolution of the Purchaser;
and (M) pursuant to an order of a court or regulatory agency; provided, however,
that in the case of clauses (A) through (E) and (H) through (L), these Permitted
Transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions. For purposes of this Section, “Transfer” shall mean the
(x) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecation, pledge, grant of any option to purchase or otherwise dispose of
or agreement to dispose of, directly or indirectly, or establishment or increase
of a put equivalent position or liquidation with respect to or decrease of a
call equivalent position (within the meaning of Section 16 of the Exchange Act,
and the rules and regulations of the SEC promulgated thereunder) with respect
to, any of the Forward Purchase Securities (excluding any pledges in the
ordinary course of business for bona fide financing purposes or as part of prime
brokerage arrangements), (y) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

(b) Warrant Lock-up; Transfer Restrictions. The Purchaser agrees that it shall
not Transfer any Forward Purchase Warrants (or Class A Shares issued or issuable
upon the exercise of any such warrants) until 30 days after the completion of
the initial Business Combination, except that Transfers of the Forward Purchase
Warrants are permitted to any Permitted Transferee.

(c) Trust Account.

(i) The Purchaser hereby acknowledges that it is aware that the Company has
established a trust account for the benefit of the holders of the Public Shares
(the “Trust Account”), in an amount equal to the gross proceeds from the IPO.
The Purchaser, for itself and its affiliates, hereby agrees that it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account, or any other asset of the Company as a result of any liquidation
of the Company, except for redemption and liquidation rights, if any, the
Purchaser may have in respect of any Public Shares held by it.

 

12



--------------------------------------------------------------------------------

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(d) Redemption and Liquidation. The Purchaser hereby waives, with respect to any
Forward Purchase Shares held by it, any redemption rights it may have in
connection with (i) the consummation of the initial Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination and (ii) any stockholder
vote to approve an amendment to the Charter to modify the substance or timing of
the Company’s obligation to redeem 100% of the Class A Shares sold in the IPO if
the Company has not consummated an initial Business Combination within 24 months
from the closing of the IPO or in the context of a tender offer made by the
Company to purchase Class A Shares, it being understood that the Purchaser shall
be entitled to redemption and liquidation rights with respect to any Public
Shares held by it.

(e) Voting. The Purchaser hereby agrees that if the Company seeks stockholder
approval of a proposed initial Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class F Shares
and Class A Shares owned by it in favor of any proposed Business Combination.

(f) No Short Sales. The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section, “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

7. Listing. The Company will use commercially reasonable efforts to effect and
maintain the listing of the Class A Shares and Public Warrants on The Nasdaq
Capital Market (or another national securities exchange).

 

13



--------------------------------------------------------------------------------

8. Forward Closing Conditions.

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

(i) The initial Business Combination shall be approved by a unanimous vote of
the Company’s Board of Directors;

(ii) The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(iii) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Delaware corporation;

(iv) The representations and warranties of the Company set forth in Section 4 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Forward Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(v) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

(vi) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

(b) The obligation of the Company to sell the Forward Purchase Securities at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

(i) The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(ii) The representations and warranties of the Purchaser set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any

 

14



--------------------------------------------------------------------------------

such representation or warranty that is made by its terms as of a specified
date, which shall be true and correct as of such specified date), except where
the failure to be so true and correct would not have a material adverse effect
on the Purchaser or its ability to consummate the transactions contemplated by
this Agreement;

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

9. Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

(a) by mutual written consent of the Company and the Purchaser;

(b) automatically:

(i) if the initial Business Combination is not consummated within 24 months from
the closing of the IPO (the “IPO Closing”); or

(ii) if the Company becomes subject to any voluntary or involuntary petition
under the United States federal bankruptcy laws or any state insolvency law, in
each case which is not withdrawn within sixty (60) days after being filed, or a
receiver, fiscal agent or similar officer is appointed by a court for business
or property of the Company, in each case which is not removed, withdrawn or
terminated within sixty (60) days after such appointment.

In the event of any termination of this Agreement pursuant to this Section 9,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 9 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

15



--------------------------------------------------------------------------------

10. General Provisions.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: 11100 Santa Monica Boulevard, Suite 2000, Los Angeles,
California 90025, Attention: General Counsel.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 10(a).

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Forward Closing.

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

16



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York.

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(n) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Forward Purchase Securities and the
securities issuable upon exercise of the Forward Purchase Warrants.

 

17



--------------------------------------------------------------------------------

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

ADVISOR:

CRESCENT CAPITAL GROUP LP

By:

 

/s/ George Hawley                         

Name:

 

George Hawley

Title:

 

General Counsel

COMPANY:

CRESCENT ACQUISITION CORP

By:

 

/s/ George Hawley                         

Name:

 

George Hawley

Title:

 

General Counsel and Secretary

[Signature Page to Second Amended & Restated Forward Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PURCHASER JOINDER

 

Number of Forward Purchase Shares:

   [●]  

Number of Forward Purchase Warrants:

   [●]  

Aggregate Purchase Price for Forward Purchase Securities:

   $[●]

TO BE EXECUTED UPON ANY ALLOCATION AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE
WARRANTS” AND “AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET
FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of [●], 20[●],
accepted and agreed to as of this [●] day of [●], 20[●].

 

PURCHASER:

By:

 

                              

Name:

 

Title:

 

COMPANY:

CRESCENT ACQUISITION CORP

By:

 

                      

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE A

ALLOCATION OF FORWARD PURCHASE SECURITIES

The following allocation of Forward Purchase Shares and Forward Purchase
Warrants has been made:

 

Purchaser(s)

   Number of Forward
Purchase Shares to be
Purchased   Number of Forward Purchase
Warrants to be Purchased

      [●]

   [●]   [●]

TO BE EXECUTED UPON ALLOCATION OF FORWARD PURCHASE SECURITIES:

Schedule A as of [●], 20[●], accepted and agreed to as of this [●] day of [●],
20[●] by:

 

PURCHASER:

By:

 

                          

Name:

 

Title:

 

COMPANY:

CRESCENT ACQUISITION CORP

By:

 

                          

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEREE JOINDER

 

Number of Forward Purchase Shares:

   [●]  

Number of Forward Purchase Warrants:

   [●]  

Aggregate Purchase Price for Forward Purchase Securities:

   $[●]

TO BE EXECUTED UPON ANY ASSIGNMENT IN ACCORDANCE WITH THIS AGREEMENT TO “NUMBER
OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE WARRANTS” AND
“AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of [●], 20[●],
accepted and agreed to as of this [●] day of [●], 20[●].

 

TRANSFEREE:

By:

 

                              

Name:

 

Title:

 

COMPANY:

CRESCENT ACQUISITION CORP

By:

 

                              

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE B

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

The following transfers of a portion of the number of Forward Purchase Shares
and Forward Purchase Warrants has been made:

 

Date of Transfer

   Transferee   Number of
Forward
Purchase
Shares to be
Transferred   Number of
Forward
Purchase
Warrants to be
Transferred   Purchaser
Revised
Forward
Purchase Share
Amount   Purchaser
Revised
Forward
Purchase
Warrant
Amount

        [●]

   [●]   [●]   [●]   [●]   [●]

TO BE EXECUTED UPON ANY ASSIGNMENT OF FORWARD PURCHASE SECURITIES:

Schedule B as of [●], 20[●], accepted and agreed to as of this [●] day of [●],
20[●] by:

 

TRANSFEREE:

By:

 

                          

Name:

 

Title:

 

COMPANY:

CRESCENT ACQUISITION CORP

By:

 

                              

Name:

 

Title:

 